Name: Commission Regulation (EEC) No 3262/91 of 8 November 1991 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  economic policy;  distributive trades
 Date Published: nan

 No L 308/24 Official Journal of the European Communities 9 . 11 . 91 COMMISSION REGULATION (EEC) No 3262/91 of 8 November 1991 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 6 (7) thereof, Whereas Article 24 ( 1 ) and, in the case of export, Article 26a of Commission Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 3131 /90 (4), lays down the minimum duration of private storage ; whereas the present situation on the market for butter and cream calls for storers to be given the possibility of reducing, at their request, the minimum duration of storage of quanti ­ ties under contract ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 685/69 is hereby amended as follows : 1 . Article 24 (1 ) is replaced by the following : * 1 . Private storage aid as provided for in Article 6 (2) of Regulation (EEC) No 804/68 may be granted only where the storage period is at least 120 days. However, at the request of the storer, the minimum duration of storage shall be reduced to 90 days and the aid adjusted accordingly.' 2. In the first subparagraph of Article 26a ( 1 ), the words 'or, at the request of the storer, of 60 days,' are inserted after '90 days,'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 150, 15. 6. 1991 , p. 19. (3) OJ No L 90, 15. 4. 1969, p. 12. (4) OJ No L 299, 30 . 10. 1990, p. 29.